Title: Thomas Jefferson to William F. Gray, 18 February 1818
From: Jefferson, Thomas
To: Gray, William F.


                    
                        Monticello
Feb. 18. 18.
                    
                    Your kind intervention in the passage of books between mr Millegan and myself is too great a convenience to me not to entitle you to my best thanks which I give you with a just sense of the favor. I lately recieved thro’ you a box in good order, and this day send another for him addressed to your care. his bindings are so much superior to any thing which can be done in America, even by the best in Philadelphia, that I cannot deny myself the luxury, altho troublesome in the procuring. I take care always to have paid by the postmaster in Milton the carriage between that place & Fredericksbg, and suppose mr Millegan pays at George town the carriage between Fredsbg & that place so as never to subject you to any thing but the trouble of seeing to the transshipment from the one to the other line of stages. Accept my thanks for this trouble and the assurance of my respect.
                    
                        Th: Jefferson
                    
                